 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:18-CR-080-RFB-GWF
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Preliminary Order of Forfeiture
                                                     )
11    CAMERON JAMES KENNEDY,                         )
                                                     )
12                          Defendant.               )
13          This Court finds that defendant Cameron James Kennedy pled guilty to Count One of a

14 One-Count Criminal Indictment charging him with Interference with Commerce by Robbery in

15 violation of Title 18, United States Code, Section 1951. Criminal Indictment, ECF No. 14;

16 Government’s Memorandum in Support of Guilty Plea without the Benefit of a Plea Agreement,

17 ECF No. 66; Memorandum in Support of Guilty Plea without a Plea Agreement, ECF No. 67;

18 Change of Plea, ECF No. 69.

19          The in personam criminal forfeiture money judgment is any property, real or personal,

20 which constitutes or is derived from proceeds traceable to a violation of Title 18, United States

21 Code, Section 1951, a specified unlawful activity as defined in Title 18, United States Code,

22 Sections 1956(c)(7)(A) and 1961(1)(B), or a conspiracy to commit such offense, and is subject to

23 forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) with Title 28, United

24 States Code, Section 2461(c) and Title 21, United States Code, Section 853(p).

25          This Court finds that Cameron James Kennedy shall pay an in personam criminal

26 forfeiture money judgment of $23,367 to the United States of America, pursuant to Fed. R. Crim.
 1 P. 32.2(b)(1) and (2); Title 18, United States Code, Section 981(a)(1)(C) with Title 28, United

 2 States Code, Section 2461(c); and Title 21, United States Code, Section 853(p).

 3          This Court finds that the United States of America may amend this order at any time to

 4 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

 5 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 6          The in personam criminal forfeiture money judgment complies with Honeycutt v. United

 7 States, ___U.S.___, 137 S. Ct. 1626 (2017).

 8          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

 9 United States recover from Cameron James Kennedy an in personam criminal forfeiture money

10 judgment of $23,367.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

12 of this Order to all counsel of record and three certified copies to the United States Attorney’s

13 Office, Attention Asset Forfeiture Unit.

14          DATED this 18th         October
                       ___ day of ________________, 2018.

15

16

17                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26




                                                     2
 1                                    PROOF OF SERVICE

 2        A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3 October 17, 2018.

 4

 5                                                            /s/ Heidi L. Skillin
                                                             HEIDI L. SKILLIN
 6                                                           FSA Paralegal
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 3
